Citation Nr: 1041024	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The Veteran had active service from August 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decision in March 2005 by the above Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge in September 2008.  A 
transcript is of record.

In February 2009, the Board granted service connection for 
coronary artery disease and hypertension; denied an initial 
evaluation in excess of 20 percent for diabetes mellitus; and 
remanded the issue of entitlement to an initial evaluation in 
excess of 10 percent for lumbar spondylosis.  

By a March 2010 rating decision, the RO increased the evaluation 
for lumbar spondylosis from 10 to 20 percent, effective March 1, 
2004.  Because the Veteran was not awarded a complete grant of 
the benefit sought with respect to that matter, it is still on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010). 

In the present case, the Board finds that additional development 
is required in order to satisfy VA's obligations under the VCAA.  
Specifically, additional evidence has been received without a 
waiver since the case was certified for appeal.  In this regard, 
the RO issued a supplemental statement of the case (SSOC) in 
March 2010, as well as the March 2010 rating decision noted 
above.  Thereafter, in April 2010, the AMC received a private 
medical statement from Dr. C.L.P.  This evidence was not 
accompanied by a waiver of initial AMC/RO review prior to 
submission.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 
19.37, 20.1304.  There is no indication that the AMC reviewed the 
additional evidence and it did not issue a subsequent SSOC.  
Since this evidence is neither duplicative of other evidence nor 
irrelevant, it must be referred back to the AMC/RO.  38 C.F.R. §§ 
19.37, 20.1304.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the evidence 
associated with the claims file since the 
March 2010 SSOC.  Thereafter, the AMC/RO 
should readjudicate the claim.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


